Kupferman, J. P.,
dissents in part in a memorandum as follows: I would reverse and free the child for adoption. (Family Ct Act, § 631, subd [c].) This child is one of four children born out of wedlock, each of the children having different fathers and none of them residing with the mother, except for one four-year-old son, who resides with her on weekends only. This child is nine years old and has been judicially determined to be a permanently neglected child. He is with foster parents who would adopt, but who do not want the child to have further ties to the natural mother, who, in turn, would like an "open adoption”, which would provide for some form of condition allowing visitation by her. The child, although he has emotional ties with his foster parents and very little relationship with the mother, does havé some affection for her. The Family Court, pursuant to subdivision (b) of section 631 of the Family Court Act, suspended judgment for one year. (Family Ct Act, § 633, subd [b].) This was an abuse of discretion, although probably made out of sympathy with the desire that the relationship with the mother, no matter how tenuous, not be completely cut. A bifurcated relationship would only confuse matters. (See Matter of Catala, 57 AD2d 823.) Moreover, postponement serves no well-defined purpose. The child is still in limbo, and it is the child’s best interest with which we are concerned. (Matter of Orlando F, 40 NY2d 103.)